DETAILED ACTION
	Applicant’s claim to priority in the first paragraph of the instant Specification is acknowledged. The preliminary amendment filed 04 March 2021 is acknowledged. Claims 1-20 are pending in the current application. Claims 14-20 are withdrawn as being drawn to a non-elected invention, see below. Claims 6 and 11 are withdrawn as being drawn to a non-elected species, see below. Claims 1-5, 7-10, 12 and 13 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 04 March 2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 March 2021.

Applicant’s election without traverse of crosslinked HA as a First species of HA; BDDE as a Second species of crosslinker; and ascorbic acid 2-glucoside (AA2G) as a Third species of vitamin C derivative in the reply filed on 04 March 2021 is acknowledged. To expedite prosecution of the instant application, the third species of vitamin C derivative has been expanded to include sodium ascorbyl phosphate (instant claims 7). 
s 6 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 March 2021.


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation "vitamin C derivative" in claim 1 renders the claim and dependent claims 2, 3, 8-10, 12 and 13 herein indefinite. The recitation of a "derivative" is not clearly defined in the specification, and therefore does not set forth the metes and bounds of the terms "derivative". The Specification discloses “non-limiting examples of suitable forms of vitamin C include ascorbic acid and…and ascorbyl 3-aminopropyl phosphate (Vitagen). 
The Merriam-Webster’s Online Dictionary defines "derivative" as "a chemical substance related structurally to another substance and theoretically derivable from it" (cited in PTO-892). 
Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "vitamin C derivative" herein. One of ordinary skill in the art would clearly recognize that a "vitamin C derivative" would read on those compounds having any widely varying 
Thus, it is unclear and indefinite as to how the "derivative" herein is encompassed thereby.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee et al. (US 2012/0283428, cited in PTO-892 as English Equivalent of WO 2011/068303, original document cited in PTO-892).
Lee et al. disclose a hyaluronic acid derivative of formula (V), wherein the derivative is prepared by conjugating chlorinated ascorbic acid with a tetrabutylammonium (TBA) salt of a hyaluronic acid (claims 
    PNG
    media_image1.png
    345
    330
    media_image1.png
    Greyscale
 (also known as CIB09001). Lee et al. disclose an in vivo example wherein a composition comprising 10 mg/mL of CIB090001 was applied to the ears of atopic-induced skin (experimental examples 4 and 5). Lee et al. disclose the composition comprising CIB09001 is effective in treating atopic dermatitis as an exemplary skin disorder; and for skin regeneration (i.e. “has an excellent effect on collagen synthesis”, paragraphs [0061] and [0069]). 
The recitation “wherein the vitamin C derivative is converted into vitamin C in vivo by enzymatic cleavage” in instant claim 3 is a latent property of the conjugate. 
Thus, the disclosure of Lee et al. anticipates claims 1 and 3 of the instant application.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Q-Med (RU2382050C1, cited in IDS submitted 31 August 2020, English translation cited in PTO-892; hereinafter the ‘050 Publication).
The ‘050 Publication discloses a composition comprising crosslinked hyaluronic acid modified with ascorbic acid (Example 1). The ‘050 Publication discloses the HA is crosslinked with diethylene glycol diglycidyl ether. The ‘050 Publication discloses the bioactive composition comprising the crosslinked 
The recitation “wherein the vitamin C derivative is converted into vitamin C in vivo by enzymatic cleavage” in instant claim 3 is a latent property of the conjugate. 
Thus, the disclosure of the ‘050 Publication anticipates claims 1 and 3 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, 7-10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gousse et al. (US Patent Application Publication No. 2011/0171310, cited in PTO-892) in view of Lee et al (cited above); or alternatively over US 2011/0171311, cited in IDS submitted 31 August 2020; or US 2011/0172180, cited in IDS submitted 31 August 2020; or US 2011/071286, cited in IDS submitted 31 August 2020) in view of Lee et al. 
et seq. 
Gousse et al. teach incorporating 1% w/v ascorbic acid in a HA-based gel matrix, and then steam sterilized (Example 3). Gousse et al. teach the gel was clear but yellowed after autoclaving, i.e. degraded (Example 3). Gousse et al. teach alternatively incorporating 0.6% w/w, 1% w/w or 2% w/w ascorbic acid 2-glucoside (AA2G) into a HA-based gel matrix (Example 6). Gousse et al. teach the mixture was then steam sterilized. Gousse et al. teach the gels exhibited no degradation relative to controls, indicating the gels were stable (Example 6, Table 6). Gousse et al. teach the degradation of the gels decreased as the concentration of ascorbic acid 2-glucoside increased, i.e. higher concentrations of AA2G increased gel stability. Gousse et al. teach the compositions increased stability over time (Example 7, Table 7). Gousse et al. teach combining 0.3% w/w lidocaine in HA-based gel matrix comprising AA2G, then steam sterilized (Example 12). Gousse et al. teach the gels were stable (Table 9), and stable over time (Example 13, Table 10). Gousse et al. teach the vitamin C derivative promoted collagen synthesis (Example 14). Gousse et al. 
Gousse et al. teach using a dermal filler comprising the HA-based gel in a patient having uneven texture on her right check resulting from a loss of collagen due to aging (Example 37). Gousse et al. teach the hydrogels were administered subcutaneously and under superficial musculature once a week for three weeks. Gousse et al. teach the hydrogel improved the appearance of the skin. Gousse et al. teach using the hydrogel to treat wrinkles (Example 38). Gousse et al. teach HA can be crosslinked with BDDE (paragraph [0023]).
While Gousse et al. teach HA-based gel matrix in combination with AA2G, Gousse et al. do not expressly disclose the AA2G covalently conjugated to HA. 
Lee et al. teach as discussed above.
It would have been obvious at the time the invention was made to covalently conjugate AA2G to HA (crosslinked or uncrosslinked). 
Starting from Gousse et al., one having ordinary skill in the art would have looked to the teaching of Lee et al. because both references are concerned with the use of hyaluronic acid and vitamin C derivatives to promote collagen synthesis in the skin. One having ordinary skill in the art would have  been motivated to covalently conjugate AA2G to hyaluronic acid because Lee et al. found topical applications of an ascorbic acid-HA conjugate on the skin had an “excellent effect on collagen synthesis”, Gousse et al. teach AA2G (pro-drug of ascorbic acid) promotes collagen synthesis and was successfully used in combination with a HA-based gel to improve the appearance of skin having a loss of collagen due to aging. 
The skilled artisan would have been motivated to covalently conjugate AA2G to uncrosslinked HA or BDDE-crosslinked HA because Gousse et al. teach either HA as suitable alternatives for delivering AA2G subcutaneously to the skin as a soft tissue filler. The ordinary artisan would have had a reasonable expectation of success because ascorbic acid has already been covalently conjugated to HA, and AA2G 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
The disclosure of US 2011/0171311, US 2011/0172180, and US 2011/071286 similarly disclose examples comprising HA-based gel in combination with AA2G or sodium ascorbyl phosphate. The obviousness rational of US 2011/0171311, US 2011/0172180, and US 2011/071286 in view of Lee et al. is the same as that of 2011/0171310 in view of Lee et al. described above.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of US 2011/0171311 in view of Lee et al.; or the combined teaching of US 2011/0172180 in view of Lee et al.; or the combined teaching of US 2011/071286 in view of Lee et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting rejections over compositions/methods of using said compositions, wherein the compositions comprise a vitamin C derivative that is covalently conjugated to hyaluronic acid:

Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,393,263. 
The ‘263 Patent is directed towards a method for treating skin comprising introducing a composition into the skin of a patient, the composition comprising AA2G covalently conjugated to crosslinked HA via BDDE (claim 1). The degree of conjugation is about 3 mol% to about 15 mol% (claim 9). The composition further comprises lidocaine (an anesthetic agent, claims 19, 20, 22 and 23). 


The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,149,422;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,408,797;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,737,633;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,092;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,962,464;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,624,988;
Thus, the instant claims are prima facie obvious over the claims of the reference Patent.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either 
Claims 1-5, 7-10, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of copending Application No. 15/419,542;
Claims 1-5, 7-10, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/936,415;
Claims 1-5, 7-10, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/735,532;
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

	
Double Patenting rejections over compositions/methods of using said compositions, wherein the compositions comprise a vitamin C derivative that is in a mixture with hyaluronic acid:

Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,333,160 in view of Lee et al. (cited above). 
The reference Patent is directed towards a method for treating skin comprising crosslinked hyaluronic acid in combination with ascorbyl 2-glucoside. The dermal filler composition is steam sterilized, and injected. The composition further comprises lidocaine. 
While the reference Patent teach a dermal filler comprising crosslinked HA in combination with AA2G, the Patent do not expressly disclose the AA2G covalently conjugated to HA. 
Lee et al. teach as discussed above.

The obviousness rational is the same as articulated in the 35 U.S.C. §103 rejection above. 
Thus, the instant claims are prima facie obvious over the claims of the reference Patent in view of Lee et al.
The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards crosslinked hyaluronic acid in combination with AA2G. For the sake of brevity, these have been summarized as below: 
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,655,991;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,855,367;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,220,113;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,449,268;
Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,806,821;

The following are additional provisional 
Claims 1-5, 7-10, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/877,315;
Claims 1-5, 7-10, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/735,532;
Claims 1-5, 7-10, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/064,527;
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623